 

EXHIBIT 10.1

CONSENT, WAIVER AND AMENDMENT NO. 5 TO CREDIT AGREEMENT

THIS CONSENT, WAIVER AND AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Agreement”),
dated as of August 28, 2006, is made by and among Great Lakes Dredge & Dock
Corporation (the “Borrower”), GLDD Acquisitions Corp. (“Holdings”), the other
“Loan Parties” from time to time party to the Credit Agreement referred to and
defined below (together with Holdings and the Borrower, the “Loan Parties”), the
financial institutions from time to time party to such Credit Agreement referred
to and defined below (collectively, the “Lenders”) and Bank of America, N.A., as
issuer of the Letters of Credit (in such capacity, the “Issuing Lender”) and as
representative of the Lenders (in such capacity, the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement referred to and defined
below.

W I T N E S S E T H:

WHEREAS, the Borrower, the other Loan Parties, the Lenders, the Administrative
Agent and the Issuing Lender have entered into that certain Credit Agreement
dated as of December 22, 2003 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), pursuant to which, among
other things, the Lenders have agreed to provide, subject to the terms and
conditions contained therein, certain loans and other financial accommodations
to the Borrower;

WHEREAS, the Borrower has notified the Administrative Agent and the Lenders that
(i) the Borrower desires to obtain a secured revolving line of credit from Wells
Fargo HSBC Trade Bank, N.A. pursuant to an International Letter of Credit
Agreement (the “Wells Fargo Agreement”), (ii) Great Lakes desires to reflag each
of its Sugar Island and the Manhattan Island vessels under the laws of the
Republic of the Marshall Islands, which vessels are currently flagged under the
laws of the United States of America (the “Reflagging”), (iii) Holdings intends
to merge (the “Holdings Merger”) with and into Aldabra Merger Sub, L.L.C.
(“Aldabra Merger Sub”), a wholly-owned Subsidiary of Aldabra Acquisition
Corporation (“Aldabra Corporation”), with Aldabra Merger Sub as the survivor of
such merger, pursuant to that certain Agreement and Plan of Merger dated as of
June 20, 2006 (the “Merger Agreement”) by and among Holdings, Aldabra
Corporation, Aldabra Merger Sub, Madison Dearborn Capital Partners IV, L.P.,
solely in its capacity as Company Representative, and Terrapin Partners LLC,
solely in its capacity as Buyer Representative, (iv) following the Holdings
Merger, Aldabra Merger Sub intends to merge (the “Merger Sub Merger”) with and
into Great Lakes Dredge & Dock Holdings Corp. (“Great Lakes Holdings”), the
survivor by merger with Aldabra Corporation, with Great Lakes Holdings as the
survivor to such merger, (v) following the Merger Sub Merger, the Borrower
intends to merge (the “Borrower Merger”) with and into Great Lakes Holdings,
with Great Lakes Holdings as the survivor of such merger and, following such
merger, changing its name to “Great Lakes Dredge & Dock Corporation,” (vi) the
Borrower intends to create a domestic wholly-owned Subsidiary (“Newco”),
transfer each of its Sugar Island and Dodge Island vessels to Newco and merge
Newco into Great Lakes with Great Lakes as the survivor of such merger and (vii)
the Borrower desires to amend Section 6.3(b)(ii) of the Credit Agreement to
increase the maximum Total Leverage Ratio for the four (4) consecutive Fiscal
Quarter period ending September 30, 2006 from 5.0 to 1.0 to 5.6 to 1.0 (the
“Financial Covenant Amendment”);

 

 


--------------------------------------------------------------------------------




WHEREAS, the terms of the Credit Agreement prohibit the Borrower from
consummating the transactions contemplated by the Wells Fargo Agreement;

WHEREAS, Section 5(a) of the First Preferred Fleet Mortgage prohibits Great
Lakes from transferring or changing the flag of the Sugar Island or the
Manhattan Island without the consent of the Administrative Agent, and the
Administrative Agent is prohibited from providing such consent without the
consent of the Majority Lenders;

WHEREAS, Sections 6.1(a) and 6.2(a) of the Credit Agreement prohibit the
consummation of the Holdings Merger, the Merger Sub Merger and the Borrower
Merger (collectively referred to herein as the “Mergers”) without the consent of
the Administrative Agent and the Majority Lenders and the Mergers would
constitute Events of Default under 7.1(i) of the Credit Agreement unless the
Majority Lenders waive such Events of Default;

WHEREAS, unless otherwise agreed to between the Borrower and the Administrative
Agent, Section 6.1(q) of the Credit Agreement requires Newco to execute a Loan
Party Guaranty and other Collateral Documents in substantially the same forms as
the other Loan Party Guaranties and Collateral Documents then in existence and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent together with opinions, certificates and other documentation reasonably
requested by the Administrative Agent in connection with the Collateral
Documents (the “New Subsidiary Requirements”);

WHEREAS, the Borrower has requested that the Administrative Agent waive the New
Subsidiary Requirements with respect to Newco provided that Newco is merged with
and into Great Lakes on the date of incorporation or organization, as
applicable, of Newco and, subject to the terms and conditions of this Agreement,
the Administrative Agent agrees to waive the New Subsidiary Requirements with
respect to Newco; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Majority Lenders amend the Credit Agreement to permit the Borrower to enter into
and perform its obligations under the Wells Fargo Agreement, consent to the
Reflagging, consent to the Mergers and waive certain violations that would
otherwise result therefrom, waive the New Subsidiary Requirements with respect
to Newco and provide for the Financial Covenant Amendment, and, subject to the
terms and conditions of this Agreement, the Administrative Agent and the Lenders
hereby agree to amend the Credit Agreement as set forth herein, consent to the
Reflagging, provide the consents and waivers with respect to the Mergers and
waive the New Subsidiary Requirements with respect to Newco;

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the other Loan
Parties, the Lenders and the Administrative Agent, such parties hereby agree as
follows:


1.             FINANCIAL COVENANT AMENDMENT.  SUBJECT TO THE SATISFACTION OF
EACH OF THE “GENERAL CONDITIONS” (AS DEFINED IN SECTION 6 HEREOF), SECTION
6.3(B)(II) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO AMEND AND RESTATE THE
TABLE SET FORTH IN SUCH SECTION IN ITS ENTIRETY AS FOLLOWS:

Period

 

 

 

Ratio

 

January 1, 2004 through and including December 31, 2004

 

5.75 to 1.00

 

January 1, 2005 through and including December 31, 2005

 

5.50 to 1.00

 

2


--------------------------------------------------------------------------------




 

January 1, 2006 through and including June 30, 2006

 

5.00 to 1.00

 

July 1, 2006 through and including September 30, 2006

 

5.60 to 1.00

 

October 1, 2006 through and including December 31, 2006

 

5.00 to 1.00

 

January 1, 2007 through and including December 31, 2007

 

4.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

4.50 to 1.00

 

January 1, 2009 through and including December 31, 2009

 

4.00 to 1.00

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 


 


2.             WELLS FARGO FACILITY.  SUBJECT TO THE SATISFACTION OF EACH OF THE
GENERAL CONDITIONS AND THE “WELLS FARGO FACILITY CONDITIONS” (AS DEFINED IN
SECTION 7 HEREOF), THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)           SECTION 6.2(E) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO INSERT
A REFERENCE TO “THE WELLS FARGO DOCUMENTS,” IMMEDIATELY AFTER THE REFERENCE TO
“THE BONDING AGREEMENT,” SET FORTH IN CLAUSE (E) OF SUCH SECTION.


(B)           THE FIRST SENTENCE OF SECTION 6.2(F) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED TO (I) DELETE THE WORD “AND” APPEARING AT THE END OF CLAUSE (VI)
OF SUCH SENTENCE, (II) REPLACE THE PERIOD APPEARING AT THE END OF CLAUSE (VII)
OF SUCH SENTENCE WITH THE WORD “AND” AND (III) ADD THE FOLLOWING CLAUSE (VIII)
TO THE END OF SUCH SENTENCE:


(VIII) A SECURED GUARANTY BY GREAT LAKES AND CERTAIN OTHER SUBSIDIARIES OF
BORROWER OF THE OBLIGATIONS OF THE BORROWER UNDER THE WELLS FARGO DOCUMENTS;
PROVIDED THAT SUCH GUARANTY MAY BE SECURED ONLY BY THE PERMITTED WELLS FARGO
FACILITY COLLATERAL AND (Y) EACH SUCH SUBSIDIARY HAS EXECUTED AND DELIVERED A
LOAN PARTY GUARANTY AND COLLATERAL DOCUMENTS AND PROVIDED OTHER DELIVERIES
DESCRIBED IN SECTION 6.1(Q) .


(C)           SECTION 6.2(H) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO (I)
DELETE THE WORD “AND” APPEARING AT THE END OF CLAUSE (XVII) OF SUCH SECTION,
(II) REPLACE THE PERIOD APPEARING AT THE END OF CLAUSE (XVIII) OF SUCH SECTION
WITH THE WORD “AND” AND (III) ADD THE FOLLOWING CLAUSE (XIX) TO THE END OF SUCH
SECTION:


 (XIX)             LIENS ON PERMITTED WELLS FARGO FACILITY COLLATERAL SECURING
DEBT PERMITTED UNDER SECTION 6.2(I)(XVI) AND GUARANTIES PERMITTED UNDER SECTION
6.2(F)(VIII).


(D)           SECTION 6.2(I) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO (I)
DELETE THE WORD “AND” APPEARING AT THE END OF CLAUSE (XIV) OF SUCH SECTION, (II)
REPLACE THE PERIOD APPEARING AT THE END OF CLAUSE (XV) OF SUCH SECTION WITH THE
WORD “AND” AND (III) ADD THE FOLLOWING CLAUSE (XVI) TO THE END OF SUCH SECTION:


(XVI)              DEBT INCURRED  PURSUANT TO THE WELLS FARGO DOCUMENTS NOT
EXCEEDING $20,000,000 IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING.


(E)           SECTION 6.4(M) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

3


--------------------------------------------------------------------------------





(M)          WELLS FARGO AGREEMENT. THE BORROWER SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT, (I) WITHIN 45 DAYS AFTER THE END OF EACH MONTH ENDING ON
THE LAST DAY OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, AND
90 DAYS AFTER THE END OF EACH FISCAL YEAR FOR EACH MONTH OF DECEMBER, (A) A
SCHEDULE OF ALL OUTSTANDING LETTERS OF CREDIT UNDER THE WELLS FARGO AGREEMENT
AND (B) A SCHEDULE OF THE ACCOUNTS RECEIVABLE PLEDGED TO SECURE THE OBLIGATIONS
OF THE BORROWER UNDER THE WELLS FARGO DOCUMENTS AND (II) FROM TIME TO TIME UPON
THE WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT, ANY OTHER INFORMATION AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST REGARDING THE WELLS FARGO DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED THEREBY.


(F)            SECTION 6.2(O) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO (I)
DELETE THE WORD “OR” APPEARING AT THE END OF CLAUSE (II) OF SUCH SECTION, (II)
REPLACE THE PERIOD APPEARING AT THE END OF CLAUSE (III) OF SUCH SECTION WITH THE
WORD “OR” AND (III) ADD THE FOLLOWING CLAUSE (IV) TO THE END OF SUCH SECTION:


(IV) THE WELLS FARGO AGREEMENT OR ANY AGREEMENT RELATING THERETO THAT IS EITHER
MATERIAL OR RELATED TO THE CREATION, ATTACHMENT OR PERFECTION OF A SECURITY
INTEREST IN ANY COLLATERAL SECURING THE OBLIGATIONS UNDER THE WELLS FARGO
AGREEMENT, IN EACH CASE IN ANY MANNER MATERIALLY ADVERSE TO THE BORROWER OR THE
RIGHTS OR INTERESTS OF THE SECURED PARTIES UNDER THE LOAN DOCUMENTS.


(G)           SECTION 7.1(D) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:


(D)          DEFAULT AS TO OTHER DEBT.  DEFAULT IN THE PAYMENT WHEN DUE SUBJECT
TO ANY APPLICABLE GRACE PERIOD (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, REQUIRED REDEMPTION, ACCELERATION, DEMAND OR OTHERWISE) ON ANY DEBT
(OTHER THAN THE OBLIGATIONS), INDIVIDUALLY OR IN THE AGGREGATE, HAVING AN
OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF $5,000,000, OF OR GUARANTEED BY, ANY
LOAN PARTY OR SUBSIDIARY OF HOLDINGS; OR ANY BREACH, DEFAULT OR EVENT OF DEFAULT
SHALL OCCUR, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST, UNDER ANY
INSTRUMENT, AGREEMENT OR INDENTURE PERTAINING THERETO, IF THE EFFECT THEREOF,
AFTER GIVING EFFECT TO ANY APPLICABLE GRACE OR CURE PERIOD, IS TO ACCELERATE, OR
PERMIT THE HOLDER(S) OF SUCH DEBT TO ACCELERATE THE MATURITY OF SUCH DEBT, OR
REQUIRE A MANDATORY REDEMPTION OR REPURCHASE OF SUCH DEBT PRIOR TO ITS SCHEDULED
REDEMPTION OR REPURCHASE; OR ANY SUCH DEBT OR ANY DEBT UNDER THE WELLS FARGO
AGREEMENT SHALL BE DECLARED DUE AND PAYABLE OR REQUIRED TO BE PREPAID (OTHER
THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT (INCLUDING, WITHOUT
LIMITATION, PURSUANT TO SECTION 3.1 (OR ANY COMPARABLE SECTION) OF THE WELLS
FARGO AGREEMENT)), REPURCHASED OR REDEEMED PRIOR TO THE ORIGINALLY STATED
MATURITY THEREOF; OR THE HOLDER OF ANY LIEN RELATED TO A DEBT IN EXCESS OF
$5,000,000 OR THE HOLDER OF ANY LIEN IN RESPECT OF DEBT UNDER THE WELLS FARGO
AGREEMENT SHALL COMMENCE FORECLOSURE OF SUCH LIEN; OR AN “EVENT OF DEFAULT”
SHALL HAVE OCCURRED UNDER AND AS DEFINED IN THE TRAVELERS AGREEMENT AFTER GIVING
EFFECT TO ANY APPLICABLE CURE PERIODS AND ANY WAIVERS THEREOF; AN

4


--------------------------------------------------------------------------------





“EVENT OF DEFAULT” SHALL HAVE OCCURRED UNDER AND AS DEFINED IN SECTION 6.01 OF
THE NOTE INDENTURE; OR AN “EVENT OF DEFAULT” SHALL HAVE OCCURRED UNDER AND AS
DEFINED IN SECTION 10.1 OF THE WELLS FARGO AGREEMENT.


(H)           THE FOLLOWING DEFINITIONS ARE HEREBY ADDED TO SCHEDULE I OF THE
CREDIT AGREEMENT IN THE APPROPRIATE ALPHABETICAL LOCATIONS:


“PERMITTED WELLS FARGO FACILITY COLLATERAL” MEANS ACCOUNTS RECEIVABLE ORIGINATED
BY THE BORROWER OR ONE OF ITS SUBSIDIARIES AND ARISING OUT OF THE RENDERING OF
SERVICES BY THE BORROWER OR SUCH SUBSIDIARY OUTSIDE THE UNITED STATES OF
AMERICA, INVENTORY RELATED TO SUCH ACCOUNTS RECEIVABLE, GENERAL INTANGIBLES
RELATED TO SUCH ACCOUNTS RECEIVABLE AND INVENTORY, JOINT VENTURE INTERESTS OWNED
BY THE BORROWER OR ANY SUBSIDIARY WITH RESPECT TO JOINT VENTURES FORMED TO
RENDER SERVICES BY THE BORROWER OR SUCH SUBSIDIARY OUTSIDE THE UNITED STATES OF
AMERICA, CASH COLLATERAL DELIVERED PURSUANT TO THE TERMS OF THE WELLS FARGO
AGREEMENT TO SATISFY BORROWING BASE SHORTFALLS OR PURSUANT TO THE REMEDIES
PROVISIONS OF SUCH AGREEMENT, OTHER PROPERTY RELATED TO THE FOREGOING OR
APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, DEPOSIT ACCOUNTS INTO WHICH
ONLY PROCEEDS OF THE FOREGOING PROPERTY ARE DEPOSITED, PROCEEDS OF THE
FOREGOING, AND BOOKS AND RECORDS WITH RESPECT TO THE FOREGOING.


“WELLS FARGO AGREEMENT” MEANS THAT CERTAIN INTERNATIONAL LETTER OF CREDIT
AGREEMENT AMONG THE BORROWER, GREAT LAKES AND WELLS FARGO HSBC TRADE BANK, N.A.,
AS REFINANCED OR REPLACED IN WHOLE OR IN PART FROM TIME TO TIME, AS PERMITTED
HEREUNDER.


“WELLS FARGO DOCUMENTS” MEANS THE WELLS FARGO AGREEMENT AND EACH OF THE
“INTERNATIONAL LOAN DOCUMENTS”, THE “BORROWER AGREEMENT”, THE “FAST TRACK
AGREEMENT”, THE “FAST TRACK BORROWER AGREEMENT SUPPLEMENT” AND THE “EX-IM BANK
GUARANTY” (AS SUCH TERMS ARE DEFINED IN THE WELLS FARGO AGREEMENT), IN EACH
CASE, AS REFINANCED OR REPLACED IN WHOLE OR IN PART FROM TIME TO TIME, AS
PERMITTED HEREUNDER.


3.             CONSENT TO REFLAGGING OF THE SUGAR ISLAND AND THE MANHATTAN
ISLAND.     SUBJECT TO THE SATISFACTION OF EACH OF THE GENERAL CONDITIONS AND
THE REFLAGGING CONDITIONS (AS DEFINED IN SECTION 7 HEREOF), (I) EACH OF THE
LENDERS HEREBY IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT TO ENTER INTO
SUCH AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS TO THE LOAN DOCUMENTS AND ANY
OTHER AGREEMENTS THAT THE ADMINISTRATIVE AGENT DETERMINES IN ITS SOLE DISCRETION
IS NECESSARY OR APPROPRIATE TO EFFECT THE CONSUMMATION OF THE REFLAGGING AND
(II) PROMPTLY UPON THE RECEIPT OF A WRITTEN REQUEST OF GREAT LAKES OR THE
BORROWER TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL ENTER INTO
SUCH AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS TO THE LOAN DOCUMENTS AND ANY
OTHER AGREEMENTS THAT THE ADMINISTRATIVE AGENT DETERMINES IN ITS SOLE DISCRETION
IS NECESSARY OR APPROPRIATE TO EFFECT THE CONSUMMATION OF THE REFLAGGING.


4.             CONSENT AND WAIVER WITH RESPECT TO MERGERS.  (A) SUBJECT TO THE
SATISFACTION OF EACH OF THE GENERAL CONDITIONS AND THE HOLDINGS MERGER
CONDITIONS (AS DEFINED IN SECTION 7 HEREOF), EACH OF THE LENDERS (I) CONSENTS TO
THE CONSUMMATION OF THE HOLDINGS MERGER

5


--------------------------------------------------------------------------------





NOTWITHSTANDING ANY VIOLATION OF SECTIONS 6.1(A) OR 6.2(A) THAT WOULD OTHERWISE
RESULT THEREFROM, AND WAIVES ANY EVENT OF DEFAULT ARISING UNDER SECTION 7.1(I)
AS A RESULT OF SUCH MERGER, AND (II) AGREES THAT SUCH MERGER SHALL BE DEEMED TO
BE A MERGER PERMITTED UNDER SECTION 6.2(A)(I) OF THE CREDIT AGREEMENT FOR ALL
PURPOSES UNDER THE CREDIT AGREEMENT.


(B) SUBJECT TO THE SATISFACTION OF EACH OF THE GENERAL CONDITIONS AND THE MERGER
SUB MERGER CONDITIONS (AS DEFINED IN SECTION 7 HEREOF) AND THE CONSUMMATION OF
THE HOLDINGS MERGER, EACH OF THE LENDERS (I) CONSENTS TO THE CONSUMMATION OF
MERGER SUB MERGER NOTWITHSTANDING ANY VIOLATION OF SECTIONS 6.1(A) OR 6.2(A)
THAT WOULD OTHERWISE RESULT THEREFROM, AND WAIVES ANY EVENT OF DEFAULT ARISING
UNDER SECTION 7.1(I) AS A RESULT OF SUCH MERGER, AND (II) AGREES THAT SUCH
MERGER SHALL BE DEEMED TO BE A MERGER PERMITTED UNDER SECTION 6.2(A)(I) OF THE
CREDIT AGREEMENT FOR ALL PURPOSES UNDER THE CREDIT AGREEMENT.


(C) SUBJECT TO THE SATISFACTION OF EACH OF THE GENERAL CONDITIONS AND THE
BORROWER MERGER CONDITIONS (AS DEFINED IN SECTION 7 HEREOF) AND THE CONSUMMATION
OF THE HOLDINGS MERGER AND THE MERGER SUB MERGER, EACH OF THE LENDERS (I)
CONSENTS TO THE CONSUMMATION OF THE BORROWER MERGER NOTWITHSTANDING ANY
VIOLATION OF SECTIONS 6.1(A) OR 6.2(A) THAT WOULD OTHERWISE RESULT THEREFROM,
AND WAIVES ANY EVENT OF DEFAULT ARISING UNDER SECTION 7.1(I) AS A RESULT OF SUCH
MERGER, AND (II) AGREES THAT SUCH MERGER SHALL BE DEEMED TO BE A MERGER
PERMITTED UNDER SECTION 6.2(A)(I) OF THE CREDIT AGREEMENT FOR ALL PURPOSES UNDER
THE CREDIT AGREEMENT.


(D) THE BORROWER HEREBY AGREES TO DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE EVIDENCING THE CONSUMMATION OF EACH MERGER FROM THE OFFICE OF THE
SECRETARY OF STATE OF THE STATE OF DELAWARE WITHIN 5 DAYS OF THE DATE OF THE
CONSUMMATION OF SUCH MERGER.


(E)  UPON THE CONSUMMATION OF THE MERGERS IN ACCORDANCE WITH THIS AGREEMENT, ALL
REFERENCES TO AND PROVISIONS SPECIFICALLY INVOLVING HOLDINGS IN THE LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, SECTION 6.2(K)(II) OF THE CREDIT
AGREEMENT) SHALL NO LONGER BE EFFECTIVE AND HOLDINGS SHALL NO LONGER BE DEEMED A
PART TO ANY OF THE LOAN DOCUMENT (INCLUDING THE LOAN PARTY GUARANTY).


(F)  IN THE EVENT THAT THE MERGER SUB MERGER IS NOT CONSUMMATED ON OR BEFORE THE
FIFTH BUSINESS DAY IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE HOLDINGS
MERGER, THEN, ON OR BEFORE SUCH DATE, THE BORROWER SHALL CAUSE THE SURVIVING
CORPORATION WITH RESPECT TO THE HOLDINGS MERGER TO EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT A REAFFIRMATION AGREEMENT (AFTER GIVING EFFECT TO THE
HOLDINGS MERGER) IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND DELIVER SUCH ADDITIONAL OPINIONS AND CERTIFICATES AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH REAFFIRMATION
AGREEMENT.


(G)  IN THE EVENT THAT THE MERGER SUB MERGER IS CONSUMMATED AND THE BORROWER
MERGER IS NOT CONSUMMATED ON OR BEFORE THE FIFTH BUSINESS DAY IMMEDIATELY
FOLLOWING THE CONSUMMATION OF THE HOLDINGS MERGER, THEN, ON OR BEFORE SUCH DATE,
THE BORROWER SHALL CAUSE THE SURVIVING CORPORATION WITH RESPECT TO THE MERGER
SUB MERGER TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A REAFFIRMATION
AGREEMENT (AFTER GIVING EFFECT TO THE MERGER SUB MERGER) IN FORM AND SUBSTANCE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND DELIVER SUCH ADDITIONAL OPINIONS AND
CERTIFICATES AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT WITH
RESPECT TO SUCH REAFFIRMATION AGREEMENT.

6


--------------------------------------------------------------------------------





THE BORROWER’S FAILURE TO TIMELY COMPLY WITH ANY OF ITS OBLIGATIONS UNDER
FOREGOING PARAGRAPHS (D), (F) AND (G) OF THIS SECTION SHALL CONSTITUTE IMMEDIATE
EVENTS OF DEFAULT AND SHALL NOT BE SUBJECT TO ANY GRACE PERIODS NOTWITHSTANDING
ANYTHING IN SECTION 7.1 OF THE CREDIT AGREEMENT TO THE CONTRARY.


5.             NEW SUBSIDIARY REQUIREMENTS.  THE ADMINISTRATIVE AGENT HEREBY
WAIVES (AND EACH LENDER HERETO AUTHORIZES THE ADMINISTRATIVE AGENT TO WAIVE) THE
NEW SUBSIDIARY REQUIREMENTS WITH RESPECT TO NEWCO SO LONG AS (I) NEWCO MERGES
WITH AND INTO GREAT LAKES ON ITS DATE OF FORMATION OR INCORPORATION OF NEWCO, AS
APPLICABLE, AND (II) GREAT LAKES DELIVERS TO THE ADMINISTRATIVE AGENT A
CERTIFICATE EVIDENCING THE CONSUMMATION OF THE MERGER OF NEWCO AND GREAT LAKES
FROM THE OFFICE OF THE SECRETARY OF STATE OF THE STATE OF DELAWARE WITHIN 5 DAYS
OF THE DATE OF THE FORMATION OR INCORPORATION, AS APPLICABLE, OF NEWCO (THE
“MERGER EVIDENCE”).  IF ANY OF THE REQUIREMENTS IN CLAUSES (I) OR (II) OF THE
FOREGOING ARE NOT SATISFIED, NEWCO SHALL PROMPTLY COMPLY WITH THE NEW SUBSIDIARY
REQUIREMENTS.


6.             GENERAL CONDITIONS.             THE “GENERAL CONDITIONS” SHALL BE
DEEMED TO BE SATISFIED UPON THE ADMINISTRATIVE AGENT’S RECEIPT OF EACH OF THE
FOLLOWING, IN EACH CASE IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT:


(A)           EXECUTED COUNTERPARTS OF THIS AGREEMENT EXECUTED BY AUTHORIZED
OFFICERS OF THE BORROWER AND THE OTHER LOAN PARTIES, AND BY DULY AUTHORIZED
OFFICERS OF THE MAJORITY LENDERS;


(B)           A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF THE
BORROWER CERTIFYING AS TO (I) THE CURRENCY AND AUTHENTICITY OF THE RESOLUTIONS
OF THE BOARD OF DIRECTORS OF THE BORROWER AUTHORIZING ITS EXECUTION, PERFORMANCE
AND DELIVERY OF THIS AGREEMENT AND OF THE CREDIT AGREEMENT AS TO BE AMENDED
HEREBY, (II) THE NAMES, SIGNATURES AND INCUMBENCY OF THE OFFICERS OF THE
BORROWER AND (III) THE CURRENCY AND AUTHENTICITY OF THE CERTIFICATE OF
INCORPORATION AND BYLAWS OF THE BORROWER AS PREVIOUSLY DELIVERED TO THE
ADMINISTRATIVE AGENT;


(C)           PAYMENT IN FULL OF ALL FEES AND REASONABLE EXPENSES DUE TO THE
ADMINISTRATIVE AGENT AND TO BANC OF AMERICA SECURITIES, LLC IN ITS CAPACITY AS
THE ARRANGER WITH RESPECT TO THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
REASONABLE FEES AND DISBURSEMENTS OF LEGAL COUNSEL); AND


(D)           PAYMENT IN FULL FROM THE BORROWER, IN IMMEDIATELY AVAILABLE FUNDS,
OF AN AMENDMENT FEE PAYABLE TO EACH LENDER (EACH, A “CONSENTING LENDER”)
EXECUTING AND DELIVERING A COUNTERPART SIGNATURE PAGE TO THIS AGREEMENT ON OR
BEFORE 3:00 P.M. (CHICAGO, ILLINOIS TIME) ON AUGUST 28, 2006 IN AN AMOUNT EQUAL
TO 0.05% OF THE SUM OF SUCH LENDER’S REVOLVING COMMITMENT, PLUS THE OUTSTANDING
PRINCIPAL BALANCE OF SUCH LENDER’S TRANCHE B TERM LOAN (THE “AMENDMENT FEE”).


7.             WELLS FARGO FACILITY CONDITIONS; REFLAGGING CONDITIONS; MERGER
CONDITIONS.


(A)           WELLS FARGO FACILITY CONDITIONS.  SUBJECT TO THE SATISFACTION OF
THE GENERAL CONDITIONS, THE PROVISIONS OF SECTION 1 OF THIS AGREEMENT SHALL BE
DEEMED TO HAVE BECOME

7


--------------------------------------------------------------------------------





EFFECTIVE UPON THE ADMINISTRATIVE AGENT’S RECEIPT OF EACH OF THE FOLLOWING, IN
EACH CASE IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT (THE “WELLS FARGO FACILITY CONDITIONS”):


(I)            EVIDENCE THAT ALL CONDITIONS PRECEDENT TO AN AMENDMENT OR CONSENT
TO THE TRAVELERS AGREEMENT (THE “TRAVELERS AMENDMENT”) DATED ON OR ABOUT THE
DATE HEREOF PERMITTING THE WELLS FARGO FACILITY HAVE BEEN SATISFIED AND THAT
SUCH AMENDMENT OR CONSENT IS IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT;


(II)          AN OPINION LETTER OF WINSTON & STRAWN LLP, COUNSEL TO THE
BORROWER, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS, ADDRESSING
MATTERS RELATED TO THIS AGREEMENT, THE WELLS FARGO AGREEMENT AND THE CREDIT
AGREEMENT AS AMENDED HEREBY;


(III)          A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING
THAT, (A) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BOTH
BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO THE CONSUMMATION OF THE WELLS
FARGO AGREEMENT AND (B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION
5.1 OF THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE CONSUMMATION OF
THE WELLS FARGO AGREEMENT AS THOUGH MADE ON SUCH DATE EXCEPT FOR ANY
REPRESENTATION OR WARRANTY WHICH IS SPECIFIED AS BEING MADE AS OF AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL ONLY SPEAK AS OF SUCH
EARLIER DATE; AND


(IV)          A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING
THAT ATTACHED THERETO ARE FINAL COPIES OF (A) THE WELLS FARGO AGREEMENT, (B)
EACH OTHER MATERIAL “INTERNATIONAL LOAN DOCUMENT” (AS DEFINED IN THE WELLS FARGO
AGREEMENT), WHICH AGREEMENTS AND DOCUMENTS DESCRIBED IN CLAUSES (A) AND (B)
ABOVE SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND
(C) THE “EX-IM BANK GUARANTY” (AS DEFINED IN THE WELLS FARGO AGREEMENT).


(B)           REFLAGGING CONDITIONS.  SUBJECT TO THE SATISFACTION OF THE GENERAL
CONDITIONS, THE PROVISIONS OF SECTION 2 OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BECOME EFFECTIVE UPON THE ADMINISTRATIVE AGENT’S RECEIPT OF EACH OF THE
FOLLOWING, IN EACH CASE IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT (THE “REFLAGGING CONDITIONS”):


(I)            SUCH AGREEMENTS, DOCUMENTS, CERTIFICATES AND FILINGS EFFECTING OR
OTHERWISE GOVERNING THE REFLAGGING, TOGETHER WITH EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT THE ADMINISTRATIVE AGENT CONTINUES TO HAVE A
CONTINUING, FIRST-PRIORITY, PERFECTED SECURITY INTEREST IN EACH OF THE SUGAR
ISLAND AND THE MANHATTAN ISLAND AFTER GIVING EFFECT TO THE REFLAGGING;


(II)           A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING
THAT, (A) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BOTH
BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO THE CONSUMMATION OF THE REFLAGGING
AND (B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.1 OF THE
CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE CONSUMMATION OF THE
REFLAGGING AS THOUGH MADE ON SUCH DATE EXCEPT FOR ANY

8


--------------------------------------------------------------------------------





REPRESENTATION OR WARRANTY WHICH IS SPECIFIED AS BEING MADE AS OF AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL ONLY SPEAK AS OF SUCH
EARLIER DATE; AND


(III)          SUCH LEGAL OPINIONS FROM COUNSEL TO GREAT LAKES, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, ADDRESSING MATTERS RELATED TO THE
REFLAGGING AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


(C)           HOLDINGS MERGER CONDITIONS.  SUBJECT TO THE SATISFACTION OF THE
GENERAL CONDITIONS, THE PROVISIONS OF SECTION 4(A) OF THIS AGREEMENT SHALL BE
DEEMED TO HAVE BECOME EFFECTIVE UPON THE ADMINISTRATIVE AGENT’S RECEIPT OF EACH
OF THE FOLLOWING, IN EACH CASE IN FORM, SUBSTANCE AND SCOPE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT (THE “HOLDINGS MERGER CONDITIONS”):


(I)            EVIDENCE THAT BORROWER HAS RECEIVED ALL OF THE PROCEEDS OF THE
CASH PAYMENTS CONTEMPLATED BY SECTION 5C(VI) OF THE MERGER AGREEMENT, NET OF 
FEES AND EXPENSES RELATED TO THE TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT (THE “NET MERGER PROCEEDS”);


(II)           EVIDENCE THAT ALL OF THE NET MERGER PROCEEDS HAVE BEEN APPLIED IN
ACCORDANCE WITH SECTION 2.8.2 OF THE CREDIT AGREEMENT TO THE PREPAYMENT OF THE
TRANCHE B TERM LOANS (AND REAPPLIED, AS NECESSARY, TO RESULT IN THE MAXIMUM
AMOUNT OF THE TRANCHE B TERM LOAN TO BE REPAID), OR, TO THE EXTENT ANY PROCEEDS
REMAIN AFTER SO APPLYING OR REAPPLYING SUCH PROCEEDS, TO THE PREPAYMENT OF THE
OUTSTANDING REVOLVING LOANS (WITHOUT ANY PERMANENT REDUCTION TO THE REVOLVING
COMMITMENTS);


(III)          AN OPINION LETTER OF WINSTON & STRAWN LLP, COUNSEL TO THE
BORROWER, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS, ADDRESSING
MATTERS RELATED TO THIS AGREEMENT AND THE HOLDINGS MERGER, IN EACH CASE, AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;


(IV)  EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE
CONSUMMATION OF THE HOLDINGS MERGER;


(V)   EVIDENCE THAT ALL CONDITIONS PRECEDENT TO THE HOLDINGS MERGER SET FORTH IN
THE MERGER AGREEMENT HAVE BEEN SATISFIED (WITH ANY MATERIAL AMENDMENT, WAIVER OR
MODIFICATION TO THE MERGER AGREEMENT BEING IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT) UNLESS THE FAILURE TO SATISFY OF ANY
SUCH CONDITION PRECEDENT IS WAIVED BY THE ADMINISTRATIVE AGENT;


(VI)  A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT,
(A) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BOTH BEFORE
AND IMMEDIATELY AFTER GIVING EFFECT TO THE CONSUMMATION OF THE HOLDINGS MERGER
AND (B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.1 OF THE
CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE CONSUMMATION OF SUCH MERGER
AS THOUGH MADE ON SUCH DATE EXCEPT FOR ANY REPRESENTATION OR WARRANTY WHICH IS
SPECIFIED AS BEING MADE AS OF AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION
OR WARRANTY SHALL ONLY SPEAK AS OF SUCH EARLIER DATE;

9


--------------------------------------------------------------------------------





(VII) COPIES OF ALL OPINIONS OF COUNSEL FOR HOLDINGS AND ANY AFFILIATES THEREOF
TO THE EXTENT THAT SUCH OPINIONS ARE DELIVERED TO HOLDINGS OR ANY AFFILIATES
THEREOF IN CONNECTION WITH THE HOLDINGS MERGER; AND


(VIII)        A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING
THAT ATTACHED THERETO ARE FINAL COPIES OF EACH OTHER MATERIAL AGREEMENT OR
DOCUMENT REQUESTED BY THE ADMINISTRATIVE AGENT AND EXECUTED BY OR DELIVERED IN
CONNECTION WITH THE  HOLDINGS MERGER, IN EACH CASE, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


(D)           MERGER SUB MERGER CONDITIONS.  SUBJECT TO THE SATISFACTION OF THE
GENERAL CONDITIONS AND THE HOLDINGS MERGER CONDITIONS, THE PROVISIONS OF SECTION
4(B) OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BECOME EFFECTIVE UPON THE
ADMINISTRATIVE AGENT’S RECEIPT OF EACH OF THE FOLLOWING, IN EACH CASE IN FORM,
SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT (THE
“MERGER SUB MERGER CONDITIONS”):


(I) AN OPINION LETTER OF WINSTON & STRAWN LLP, COUNSEL TO THE BORROWER,
ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS, ADDRESSING MATTERS
RELATED TO THIS AGREEMENT AND THE MERGER SUB MERGER, IN EACH CASE, AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST; AND


(II) EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE
CONSUMMATION OF THE MERGER SUB MERGER; AND


(III) A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT,
(A) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BOTH BEFORE
AND IMMEDIATELY AFTER GIVING EFFECT TO THE CONSUMMATION OF THE MERGER SUB MERGER
AND (B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.1 OF THE
CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE CONSUMMATION OF SUCH MERGER
AS THOUGH MADE ON SUCH DATE EXCEPT FOR ANY REPRESENTATION OR WARRANTY WHICH IS
SPECIFIED AS BEING MADE AS OF AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION
OR WARRANTY SHALL ONLY SPEAK AS OF SUCH EARLIER DATE.


(E)           BORROWER MERGER CONDITIONS.  SUBJECT TO THE SATISFACTION OF THE
GENERAL CONDITIONS, THE HOLDINGS MERGER CONDITIONS AND THE MERGER SUB MERGER
CONDITIONS, THE PROVISIONS OF SECTION 4(C) OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BECOME EFFECTIVE UPON THE ADMINISTRATIVE AGENT’S RECEIPT OF EACH OF THE
FOLLOWING, IN EACH CASE IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT (THE “HOLDINGS_MERGER CONDITIONS”):


(I) A SECRETARY’S CERTIFICATE FOR BORROWER (AFTER GIVING EFFECT TO THE BORROWER
MERGER) CERTIFYING AS TO AND ATTACHING COPIES OF BORROWER’S CERTIFICATE OF
INCORPORATION, BY-LAWS AND RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS OF THE
BORROWER APPROVING OR RATIFYING THE BORROWER MERGER AND THE REAFFIRMATION
AGREEMENT, TOGETHER WITH EVIDENCE OF INCUMBENCY;


(II) AN OPINION LETTER OF WINSTON & STRAWN LLP, COUNSEL TO THE BORROWER,
ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS, ADDRESSING MATTERS
RELATED TO THIS

10


--------------------------------------------------------------------------------





AGREEMENT AND THE BORROWER MERGER, IN EACH CASE, AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST; AND


(III) EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE
CONSUMMATION OF THE BORROWER MERGER; AND


(IV) A REAFFIRMATION AGREEMENT BETWEEN BORROWER (AFTER GIVING EFFECT TO THE
BORROWER MERGER) AND THE ADMINISTRATIVE AGENT;


(V) GOOD STANDING CERTIFICATES FOR HOLDINGS, BORROWER, ALDABRA MERGER SUB AND
GREAT LAKES HOLDINGS FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE; AND


(VI) A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT, (A)
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BOTH BEFORE AND
IMMEDIATELY AFTER GIVING EFFECT TO THE CONSUMMATION OF THE BORROWER MERGER AND
(B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.1 OF THE CREDIT
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF THE CONSUMMATION OF SUCH MERGER AS
THOUGH MADE ON SUCH DATE EXCEPT FOR ANY REPRESENTATION OR WARRANTY WHICH IS
SPECIFIED AS BEING MADE AS OF AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION
OR WARRANTY SHALL ONLY SPEAK AS OF SUCH EARLIER DATE.


8.             REPRESENTATIONS, WARRANTIES AND COVENANTS.


(A)           THE BORROWER AND EACH OTHER LOAN PARTY HEREBY REPRESENTS AND
WARRANTS THAT THIS AGREEMENT AND THE CREDIT AGREEMENT AS AMENDED HEREBY
(COLLECTIVELY, THE “AMENDMENT DOCUMENTS”) CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE BORROWER AND THE OTHER LOAN PARTIES ENFORCEABLE AGAINST THE
BORROWER AND THE OTHER LOAN PARTIES IN ACCORDANCE WITH THEIR TERMS.


(B)           THE BORROWER AND EACH OTHER LOAN PARTY HEREBY REPRESENTS AND
WARRANTS THAT (I) ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE CREDIT AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL PROPER CORPORATE OR
LIMITED LIABILITY COMPANY ACTION, DO NOT VIOLATE ANY PROVISION OF ITS
ORGANIZATIONAL DOCUMENTS, WILL NOT VIOLATE ANY LAW, REGULATION, COURT ORDER OR
WRIT APPLICABLE TO IT, AND WILL NOT REQUIRE THE APPROVAL OR CONSENT OF ANY
GOVERNMENTAL AGENCY, OR OF ANY OTHER THIRD PARTY UNDER THE TERMS OF ANY CONTRACT
OR AGREEMENT TO WHICH IT OR ANY OF ITS AFFILIATES IS BOUND (WHICH HAS NOT BEEN
PREVIOUSLY OBTAINED), INCLUDING WITHOUT LIMITATION, THE NOTE INDENTURE AND THE
BONDING AGREEMENT AND (II) AFTER GIVING EFFECT TO THE AMENDMENTS CONTEMPLATED BY
SECTIONS 1 AND 2 OF THIS AGREEMENT, ALL OBLIGATIONS WILL CONSTITUTE, AND IF THE
FULL AMOUNT OF THE REVOLVING COMMITMENT WERE UTILIZED BY THE BORROWER ALL
OBLIGATIONS ARISING WITH RESPECT THERETO WOULD CONSTITUTE, “PERMITTED DEBT”
UNDER AND AS DEFINED IN SECTION 4.09 OF THE NOTE INDENTURE.


(C)           THE BORROWER AND EACH OTHER LOAN PARTY HEREBY REPRESENTS AND
WARRANTS THAT, BOTH BEFORE AND AFTER GIVING EFFECT TO THE PROVISIONS OF THIS
AGREEMENT, (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WILL HAVE OCCURRED AND BE CONTINUING AND (II) ALL OF THE REPRESENTATIONS AND
WARRANTIES OF THE BORROWER AND EACH OTHER LOAN PARTY CONTAINED IN THE CREDIT
AGREEMENT AND IN EACH OTHER LOAN DOCUMENT (OTHER THAN REPRESENTATIONS AND
WARRANTIES WHICH, IN ACCORDANCE WITH THEIR EXPRESS TERMS, ARE MADE ONLY AS OF AN
EARLIER SPECIFIED DATE) ARE, AND

11


--------------------------------------------------------------------------------





WILL BE, TRUE AND CORRECT AS OF THE DATE OF ITS EXECUTION AND DELIVERY HEREOF OR
THEREOF IN ALL MATERIAL RESPECTS AS THOUGH MADE ON AND AS OF SUCH DATE.


(D)           THE BORROWER HEREBY AGREES TO PAY THE AMENDMENT FEE TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE CONSENTING LENDERS, UPON THE
BORROWER’S EXECUTION AND DELIVERY HEREOF.


9.             REAFFIRMATION, RATIFICATION AND ACKNOWLEDGMENT.  THE BORROWER AND
EACH OTHER LOAN PARTY HEREBY (A) RATIFIES AND REAFFIRMS ALL OF ITS PAYMENT AND
PERFORMANCE OBLIGATIONS, CONTINGENT OR OTHERWISE, AND EACH GRANT OF SECURITY
INTERESTS AND LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT, UNDER EACH LOAN
DOCUMENT TO WHICH IT IS A PARTY, (B) AGREES AND ACKNOWLEDGES THAT SUCH
RATIFICATION AND REAFFIRMATION IS NOT A CONDITION TO THE CONTINUED EFFECTIVENESS
OF SUCH LOAN DOCUMENTS AND (C) AGREES THAT NEITHER SUCH RATIFICATION AND
REAFFIRMATION, NOR THE ADMINISTRATIVE AGENT’S, OR ANY LENDER’S SOLICITATION OF
SUCH RATIFICATION AND REAFFIRMATION, CONSTITUTES A COURSE OF DEALING GIVING RISE
TO ANY OBLIGATION OR CONDITION REQUIRING A SIMILAR OR ANY OTHER RATIFICATION OR
REAFFIRMATION FROM THE BORROWER OR SUCH OTHER LOAN PARTIES WITH RESPECT TO ANY
SUBSEQUENT MODIFICATIONS TO THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS. 
AS MODIFIED HEREBY, THE CREDIT AGREEMENT IS IN ALL RESPECTS RATIFIED AND
CONFIRMED, AND THE CREDIT AGREEMENT AS SO MODIFIED BY THIS AGREEMENT SHALL BE
READ, TAKEN AND SO CONSTRUED AS ONE AND THE SAME INSTRUMENT.  EACH OF THE LOAN
DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND
CONFIRMED.  NEITHER THE EXECUTION, DELIVERY NOR EFFECTIVENESS OF THIS AGREEMENT
SHALL OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE
AGENT OR THE LENDERS, OR OF ANY DEFAULT OR EVENT OF DEFAULT (WHETHER OR NOT
KNOWN TO THE ADMINISTRATIVE AGENT OR THE LENDERS), UNDER ANY OF THE LOAN
DOCUMENTS.  THIS AGREEMENT AND EACH OF THE OTHER AMENDMENT DOCUMENTS SHALL
CONSTITUTE LOAN DOCUMENTS FOR PURPOSES OF THE CREDIT AGREEMENT.


10.           GOVERNING LAW.   THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CONFLICTS OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


11.           ADMINISTRATIVE AGENT’S EXPENSES.   THE BORROWER HEREBY AGREES TO
PROMPTLY REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL OF THE REASONABLE
OUT-OF-POCKET EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND
PARALEGALS’ FEES, IT HAS HERETOFORE OR HEREAFTER INCURRED OR INCURS IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND
THE OTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY.


12.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME AGREEMENT AMONG THE PARTIES.

* * * *

 

12


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

GREAT LAKES DREDGE & DOCK
CORPORATION

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

 

GLDD ACQUISITIONS CORP.

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

GREAT LAKES DREDGE & DOCK
COMPANY, LLC

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Sr. Vice President and CFO

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

GREAT LAKES CARIBBEAN DREDGING, INC.

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

 

 

 

 

By:

/s/ William H. Hanson

 

Name:

William H. Hanson

 

Title:

President

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

NORTH AMERICAN SITE DEVELOPERS, INC.

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

JDC SOIL MANAGEMENT &
DEVELOPMENT INC.

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

NASDI HOLDINGS CORPORATION

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

 

By:

/s/ Michael Brashler

 

Name:

Michael Brashler

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender and
as Issuing Bank

 

 

 

 

 

 

By:

/s/ Ronald Prince

 

Name:

Ronald Prince

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

CREDIT SUISSE

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

DRYDEN V - LEVERAGED LOAN CDO 2003

 

 

 

 

 

 

By:

/s/ Stephen J. Collins

 

Name:

Stephen J. Collins

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

FIFTH THIRD BANK

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

ING SENIOR INCOME FUND

 

 

 

By:

ING Investment Management Co. as its
Investment manager

 

 

 

 

 

 

 

By:

/s/ Theodore M. Haag

 

Name:

Theodore M. Haag

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

KENNECOTT FUND

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

LASALLE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ David L. Sauerman

 

Name:

David L. Sauerman

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

By:

/s/ Maria M. Lund

 

Name:

Maria M. Lund

 

Title:

Authorized signatory

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

MASTER SENIOR FLOATING RATE TRUST

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

MONUMENT PARK CDO LTD

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

NATIONAL CITY BANK

 

 

 

 

 

 

By:

/s/ James C. Ritchie

 

Name:

James C. Ritchie

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

NORTHERN TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Illegible

 

Name:

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

OAK BROOK BANK

 

 

 

 

 

 

By:

/s/ Henry Wessel

 

Name:

Henry Wessel

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

OAK HILL CREDIT

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

WELLS FARGO BANK

 

 

 

 

 

 

By:

/s/ Reginald M. Goldsmith, III, CFA

 

Name:

Reginald M. Goldsmith, III, CFA

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

 

OPPENHEIMER SFR

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

UBS AG STAMFORD BRANCH

 

 

 

 

 

 

By:

/s/ Christopher M. Aitkin

 

Name:

Christopher M. Aitkin

 

Title:

Associate Director Banking Products Services, US

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------




 

VAN KAMPEN SENIOR LOAN FUND

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent, Waiver and Amendment No. 5 to Credit Agreement

 


--------------------------------------------------------------------------------